PER CURIAM.
The plaintiff brought this action, claiming that the defendant had rented several rooms from her at Bayonne, N. J., for which he had agreed to pay the sum of $35 per month, and that he entered into possession of them and occupied them for two months, from June 19, 1910, until August 20, 1910. The defendant’s contention was that he had rented but one room, and that his wife and children occupied that room only from July 2, 1910, until July 27, 1910. He also testified that when be rented the room the plaintiff said she would take for the rent whatever he was willing to pay, but that afterwards she said he “should give her $7 per month.” He admitted that he had paid her nothing for the rent. At the close of the case the court gave a judgment in favor of the defendant. The plaintiff’s attorney immediately moved to amend the judgment to a judgment in favor of the plaintiff for the amount admitted by the defendant to be due, but this motion was promptly denied. It should have been granted. The defendant admitted an indebtedness of at least $7, and plaintiff was entitled to a judgment for that amount. Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.